DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-7 are objected to because of the following informalities:  Claims 3-7 depend on multiple claims and need to depend only on one claim.  Appropriate correction is required. Examiner examines as if claims 3-7 depend on claim 1. 
Drawings
The drawings are objected to because claim 7 and 8 mentions an “opening part” and “muffler chamber” which are not shown in the drawings. With regards to new claims 7-8, examiner cannot decipher the structural relationship of the opening part, muffler chamber, and ventilation port (mentioned in claim 8) since the figures do not show in details and the claims do not provide a detailed description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the surface part" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (U.S. Publication 2013/0284126), hereinafter “Kimura”.
Regarding claim 1, Kimura discloses a general-purpose engine comprising a shroud which covers at least part of an engine main body, wherein the shroud is configured to include a top cover (shown in figure below) disposed at an upper part of the general-purpose engine, and a bottom cover (shown in figure below) disposed at a lower part of the general-purpose engine, wherein the top cover has a pair of bridge parts (shown in figure below) which is formed so as to project from an upper surface of the top cover and configure an apex of the top cover (shown in figure below), and extends continuously from a front surface of the top cover until a back surface through the upper surface (shown in figure below), and wherein the pair of bridge parts directly contacts a placement surface of a placement location (shown in figure below, when placing in a state turned upside-down.  Examiner notes that the bridge parts apex shown in figure below has the capability of rests the tool upside down on a surface. 

    PNG
    media_image1.png
    1051
    932
    media_image1.png
    Greyscale

Regarding claim 2, Kimura discloses the general-purpose engine according to claim 1, wherein the bridge part has a tapered shape in which a width narrows moving 
Regarding claim 3. Kimura discloses the general-purpose engine according to claim 1 or 2, wherein an inside surface part configuring an inside surface (inner surface between the two bridge parts) linking a surface of the bridge part and an upper surface of the top cover slopes to an outer side as approaching the surface of the bridge part from the upper surface of the top cover, in a front view of the general-purpose engine (shown in figure 1). Examiner notes that Kimura’s top cover is very similar in construction to the present invention. 
Regarding claim 4, Kimura discloses the general-purpose engine according to any one of claims 1 to 3, wherein the surface part configuring the surface of the bridge part slopes downwards as approaching to outside (shown in figure 1), in a front view of the general-purpose engine. Examiner notes that Kimura’s top cover is very similar in construction to the present invention.
Regarding claim 5, Kimura discloses the general-purpose engine according to any one of claims 1 to 4, wherein the pair of bridge parts has a portion in which a width dimension increases as approaching a front surface of the general-purpose engine, and a portion in which a width dimension increases as approaching a back surface of the general-purpose engine (shown in figure 1). Examiner notes that Kimura’s top cover is very similar in construction to the present invention.
Regarding claim 6, Kimura discloses the general-purpose engine according to any one of claims 1 to 5, wherein an outside surface part configuring an outside surface linking a surface of the bridge part and an upper surface of the top cover slopes downwards to outside (shown in figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura.
Regarding claim 7, Kimura discloses the same invention substantially as claimed such as a general-purpose engine according to any one of claims 1 to 6, wherein the engine main body has a muffler (7) connected to a cylinder (4A), wherein the general purpose engine has a cooling mechanism which cools the engine main body (paragraph 36), wherein the cooling mechanism includes a cooling fan (10) which generates a cooling air flow by rotating: and an opening part which communicates a cylinder chamber in which the cylinder (4A) is provided and a muffler chamber in which the muffler is provided, and wherein a ventilation port (shown in figure provided above) is provided to a side of the muffler, but is silent to disclose that the ventilation port is located at the bridge part on the top cover. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the ventilation port at a top cover at the bridge part, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 8, Kimura discloses the general-purpose engine according to claim 7, wherein the ventilation port is provided at a site of the upper surface of the shroud located directly above the opening part. Examiner notes that the location of the ventilation port being provided at the upper surface is mentioned in the rejection of claim 7. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	4/2/2021